J. B. McPHERSON, District Judge.
In disallowing the whole claim of the mortgagee to be allowed the attorney’s commission of 5 per cent, stipulated for in the mortgage and the accompanying bond, I think the referee overlooked the well-settled rule in Pennsylvania practice that subjects the amount of such commission to the control of the court, by whom it may be reduced to such sum as appears to be an adequate compensation for the labor that has actually beep performed. Daly v. Maitland, 88 Pa. 384, 32 Am. Rep. 457; Wilson v. Ott, 173 Pa. 253, 34 Atl. 23, 51 Am. St. Rep. 767. I agree with the referee that the whole sum should not be allowed. Much of the work that would otherwise have fallen to the attorney for the mortgagee ivas performed by the bankrupt’s trustee, acting under an order of ^ale issued by the court, but some labor was certainly performed iri a proper effort to collect the debt before the final order of sale v as awarded, and for this I think an allowance ought to be made.
The order disallowing the whole of the commission must therefore be set aside, with direction to the referee to award the sum of '$50 to the mortgagee on account of the commissions provided for in the moijrt-gage and judgment bond. j